DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gurumohan et al. (US 2015/0355012).

Regarding claim 1, Gurumohan et al. disclose a sensor device, comprising: a signal transmitting component 204 configured to transmit a signal into a container 102 engaged by the sensor device (see par. 0027, sensor 200 may be device 100 on bottle; and see Fig. 1), wherein a frequency of the signal is selected to allow the signal to at least in part pass through a content fouling at least a portion of the signal transmitting component (see par. 0030, frequency can be between 20 kHz and 400 kHz, which would allow the signal to pass through at least some types or amounts of fouling); a processor configured to process a received reflected version of the transmitted signal to determine an identifier associated with an amount of 

Regarding claim 2, Gurumohan et al. disclose that the signal transmitting component may be a transceiver configured to receive the reflected version of the transmitted signal (par. 0041).

Regarding claim 3, Gurumohan et al. disclose that the signal transmitting component may be a transmitter 204 and the device may further include a receiver 214 configured to receive the reflected version of the transmitted signal (see Fig. 2A).

Regarding claim 4, Gurumohan et al. disclose that the frequency of the transmitted signal may be equal to or above 80 kHz (par. 0030).

Regarding claim 12, Gurumohan et al. disclose that there is a signal shaping component 202 surrounding at least a portion of the signal transmitting component (see Fig. 2A and pars. 0032-0035, discussing how waveguide 202 is designed to guide and shape signal; see also par. 0091, describing signal shaping components).

Regarding claim 13, Gurumohan et al. disclose that a transmitted identifier that is associated with the amount of content in the container may be transmitted and is based on a 

Regarding claim 14, Gurumohan et al. disclose that the wireless transmitter may be a Wi-Fi transmitter (see par. 0028).

Regarding claim 15, Gurumohan et al. disclose that the identifier associated with the amount of content in the container can be used to track an inventory of the content in the container (see pars. 0070, 0072, 0109, and 0110, all describing types of inventory tracking info using container amount identifier). Note that, although Gurumohan et al. does specifically teach this use of the identifier, such a teaching would not actually be required to anticipate this claim since any indicator of an amount of content in a container can be used to track inventory, i.e. a limitation of a claim that merely recites an intended use of a claimed apparatus/component/ element only limits the claim to the extent that the apparatus/component/element must be capable of functioning for that use.

Regarding claim 16, Gurumohan et al. disclose that the identifier associated with the amount of content in the container is capable of being used to determine that the sensor device has been coupled to a new container (see par. 0111).

Regarding claim 17, Gurumohan et al. disclose that the identifier associated with the amount of content in the container may trigger an automatic reordering of a product of the container (par. 0114).

Regarding claim 19, Gurumohan et al. disclose that the device may comprise a vacuum pump (par. 0075, air pump that pumps air out of container).

Regarding claim 20, Gurumohan et al. disclose a system, comprising: a processor; and a communication receiver (interface device 806, e.g.; see par. 0070, device 806 may be a smartphone or computer that have a processor and communication receiver by definition) configured to receive an identifier associated with an amount of content in a container (par. 0070, interface device 806 receives data from fill level sensor devices), wherein the identifier is provided by a sensor device that includes: a signal transmitting component 204 configured to transmit a signal into a container 102 engaged by the sensor device (see par. 0027, sensor 200 may be device 100 on bottle; and see Fig. 1; see also par. 0053, stating that sensor device 802 or 804 which communicates with interface device 806, may be sensor device 100 or 200), wherein a frequency of the signal is selected to allow the signal to at least in part pass through a content fouling at least a portion of the signal transmitting component (see par. 0030, frequency can be between 20 kHz and 400 kHz, which would allow the signal to pass through at least some types or amounts of fouling); a processor configured to process a received reflected version of the transmitted signal to determine an identifier associated with an amount of content in the container engaged by the sensor device (par. 0028, processor on circuit board 212 processes received signal to determine fill level indicator); and a wireless transmitter configured to transmit the identifier associated with the amount of content in the container (Id., Note that even though Gurumohan et al. do disclose the details of the sensor device that provides the identifier with all the details listed in claim 20, the sensor device itself is not claimed as part of the system and therefore is not required by the claim. The claimed system only requires a communication receiver that is configured to receive the identifier provided by the sensor device. Virtually any communication receiver that can receive signals is capable of receiving a signal from such a sensor device and would therefore read on the communication receiver in claim 20.

Regarding claim 21, Gurumohan et al. disclose a sensor device, comprising: a measuring chamber (inside of bottle 102, e.g., which may be a glass container such as a liquor bottle, par. 0073) configured to indicate an amount of content in the measuring chamber in a first orientation of the sensor device (any conventional clear glass liquor bottle internal chamber provides a visual indication of the amount of content in it in any orientation because a user can see the level); a signal transmitting component 204 configured to transmit a signal in a second orientation of the sensor device different from the first orientation of the sensor device (transmitter 204 can transmit a signal in any orientation and therefore can transmit in an orientation that is different than the first orientation); a processor configured to process a received reflected version of the transmitted signal to determine an identifier associated with an amount of content in a container engaged by the sensor device (par. 0028, processor on circuit board 212 processes received signal to determine fill level indicator identifier that is associated with how much content is in bottle/container); and a wireless transmitter configured to transmit the identifier associated with the amount of content in the container (Id., indicator may be .

Claim(s) Claims 1, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conner et al. (US 2019/0242816).

Regarding claim 1, Conner et al. disclose a sensor device, comprising: a signal transmitting component 452 configured to transmit a signal into a container 405 engaged by the sensor device (see Fig. 4A), wherein a frequency of the signal is selected to allow the signal to at least in part pass through a content fouling at least a portion of the signal transmitting component (par. 0096, signal is a light beam which at any frequency can pass through at least some types and amounts of fouling); a processor 440 configured to process a received reflected version of the transmitted signal to determine an identifier associated with an amount of content in the container engaged by the sensor device (pars. 0097 and 0098, signal from received reflected light is based/associated with how much fluid is in reservoir); and a wireless transmitter configured to transmit the identifier associated with the amount of content in the container (par. 0092).

Regarding claims 5 and 7-9, Conner et al. disclose that the device further comprises a measuring chamber (inside space of container 405) configured to indicate an amount of content in the measuring chamber (see par. 0083 and 0095, describing chamber with level indicating), and which further comprises an electronic sensor configured to detect the amount of content in the measuring chamber, wherein the electronic sensor can include a capacitive .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US 9,927,281).

Regarding claim 1, Anand et al. disclose a sensor device, comprising: a signal transmitting component (101, transmitter portion, see col. 4 lines 59-67) configured to transmit a signal into a container 102 engaged by the sensor device (see Fig. 7), wherein a frequency of the signal is selected to allow the signal to at least in part pass through a content fouling at least a portion of the signal transmitting component (col. 5 lines 1-6, radar or radio wave signal which necessarily has a frequency which can pass through at least some types or amount of fouling); a processor (see col. 5 lines 11-33, discussing calibration of device and preprogramming, which implies that the device must have some type of processor) configured to process a received reflected version of the transmitted signal  to determine an identifier associated with an amount of content in the container engaged by the sensor device (col. 5 
Anand et al. do not explicitly say that the transmitter that transmits the identifier by communicating over a network, is a wireless transmitter. However, one of ordinary skill in the art at the time of the invention would have known of numerous conventional wireless network communication components that can be used to transmit measurement signals wirelessly, such as wifi, Bluetooth, etc. Therefore it would have been obvious to one of ordinary skill in the art to use one of the various known wireless network communication devices to transmit the measurement identifier signal in order to take advantage of the well-known features of these components, i.e. efficient, fast communication to remote devices and locations.

Regarding claims 5 and 6, Anand et al. disclose that the device comprises a measuring chamber 702 configured to indicate an amount of content in the measuring chamber, wherein the indication includes a physical marker on the wall of the measuring chamber (sight glass 402 with measuring scale 503; see col. 4 lines 29-34).

Regarding claim 10, Anand et al. disclose that the identifier associated with the amount of content in the container is determined based at least in part on the amount of content in the measuring chamber (see Fig. 7 and col. 4 line 59 to col. 5 line 10).

Regarding claim 11, Anand et al. disclose that the device comprises a light indicator 200 configured to indicate a light associated with the amount of content in the measuring chamber (col. 3 lines 37-43).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumohan et al. (US 2015/0355012) in view of Hikem et al. (US 10,800,644).

Regarding claim 18, Gurumohan et al. do not disclose explicitly that the container may be a laundry detergent container. However, Gurumohan et al. do state that the device may be used with any type of a container that includes a cap, cover, lid, etc. (par. 0053). Furthermore, it is known to monitor the liquid level in a laundry detergent container. For example Hikem et al. disclose using a sensing device monitor and track the liquid level in a laundry detergent container (see e.g. text of claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Gurumohan et al. any time of monitoring of fluid level in a container, including a laundry detergent container as exemplified by Hikem et al., because this combination allows for efficient and automatic tracking to be applied to laundry detergent, which is a commonly used and regularly replenished product, and knowing when it will need to be reordered or refilled before it is empty increases general productivity and efficiency in clothes washing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861